ELLINGTON, Presiding Judge,
dissenting.
For the reasons explained below, I respectfully dissent.
In ruling on Tomlinson’s petition to sell 3331 Haddon Hall Drive, the probate court found that “[t]he Haddon Hall property needs to be sold because it is unoccupied, subj ect to vandalism, falling into a state of disrepair, and costing the estate money to maintain. It is in the best interest of the estate that [the] property is sold.” As the majority opinion shows, OCGA § 53-8-10 uses the phrase “best interest of the estate” in specifying the purposes for which an estate’s personal representative is authorized to sell property of the estate (leave of court not being required) but uses the phrase “good cause shown” in specifying when a temporary administrator, such as Tomlinson, may obtain the probate’s court’s permission to sell property of the estate. I disagree with the majority, however, in its conclusion that, because *684the court failed to expressly find that Tomlinson had shown “good cause” to sell the property, it is necessary to vacate the probate court’s decision. Given the superlative nature of the term “best,” it would seem beyond challenge that a finding that a sale of property is in the best interest of the estate presupposes a finding that there is (at least) good cause for the sale. In the absence of any controlling authority indicating that in this context “good cause” is a higher standard than “in the best interest of the estate,” I believe that vacating the probate court’s order in this case places form over substance, to the detriment of judicial economy.
Decided November 13, 2013.
Caldwell & Watson, Harry W. MacDougald, Floyd E. Propst III, for appellant.
I note that Price and Parris take issue only with the probate court’s threshold determination that the property should be sold, not with its determination that, of the two offers on the table, the third-party buyer’s cash offer of $175,000 was a better offer than Price and Parris’s offer. According to the terms of Price and Parris’s offer, the purchase price of $ 180,000 would be entirely financed by the estate and, in addition, Price and Parris would draw up to an additional $90,000 in cash from the estate’s resources (the line of credit) to finance repairs and renovations at their discretion. Rather than being secured by the property, Price and Parris’s debt to the estate of up to $270,000 principal, plus interest, would be “due and payable in a single payment upon distribution of the Estate” and would “be paid at the time of distribution by set off or retainer against [their] distributive share of the Estate.” In the absence of any guarantee that Price and Parris’s distributive share of the estate would be sufficient to cover that debt, it is hardly surprising that one of the decedent’s heirs objected to Price and Parris’s offer as a “veiled effort” by them to obtain an advancement from the estate, potentially at the expense of the other heirs.
Because there is no transcript of the November 19, 2012 evidentiary hearing in this matter, we must assume that the trial court’s findings of fact regarding the condition of the property are supported by the evidence. Broadcast Concepts v. Optimus Financial Svcs., 274 Ga. App. 632, 634 (1) (618 SE2d 612) (2005) (“Without a transcript, [an] appellate court must presume that the trial court’s findings of fact are supported by evidence.”). Given that, and for the reasons discussed above, I would affirm the order of the probate court. Accordingly, I dissent. Additionally, I am authorized to state that Chief Judge Phipps and Judge Ray join in this dissent.
John E. Tomlinson, for appellee.